Title: Instructions from Virginia General Assembly to Its Delegates in Congress, [12 July] 1780
From: Virginia General Assembly
To: Virginia Delegates in Congress



[12 July 1780]

Resolved, That the delegates of this Commonwealth in Congress, be desired and expressly required regularly to transmit quarterly accounts of their respective expenses to the auditors, according to law. And that the auditors be directed to lay the same before every session of Assembly at its first meeting; and that they moreover lay before the next session of Assembly, a state of the accounts which any members of Congress have heretofore settled with their board, and also, of all sums of money which have been paid, by virtue of any warrant from the President of Congress, to any of the Virginia delegates or their order.
Resolved, also, That it be an instruction to the said delegates to collect from the continental treasury, exact accounts of all the several sums of money, which have at any time been paid or advanced to the delegates of this Commonwealth, or any of them, from the treasury of the United States, distinguishing for what particular purpose, or on what account such sums have been respectively paid or advanced, and transmit the same, authenticated and certified by the treasurer of the United States, to the Governor before the first day of October next, with a certificate also from the said treasurer of the United States, that such accounts contain the whole of the payments which have at any time been made at the treasury to any of the Virginia delegates or their order, that the same may be laid before the General Assembly; and that it be a further instruction to the said delegates to transmit to the Governor, before the first day of October next, an account, certified by themselves, of the expenditure of all public money heretofore entrusted to the Virginia delegates, as the same shall appear to them in the account book of such expenditures kept by the said delegates.
 